Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
31, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed March 31, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00117-CV
____________
 
IN RE DAVID TURCHEN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
February 26, 2008, relator, David Turchen, filed a petition for
writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel
the Honorable John Phillips, presiding judge of the 314th District Court of
Harris County, to transfer the underlying cause, a petition to modify the
parent-child relationship, to Cameron County, Texas. 
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.
 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed March 31, 2008.
Panel consists of Justices Yates,
Guzman, and Brown.